     Case: 1:17-cv-05957 Document #: 97 Filed: 08/02/19 Page 1 of 1 PageID #:378

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Flava Works, Inc
                              Plaintiff,
v.                                                   Case No.: 1:17−cv−05957
                                                     Honorable Joan B. Gottschall
Marc Juris
                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, August 2, 2019:


        MINUTE entry before the Honorable Joan B. Gottschall: Motion hearing held.
Discussions held on the turnover of files. A separate order will issue giving the defendant
leave to deposit the settlement amount in the court's registry by 9/3/19. As discussed in
open court, once the amount is deposited in the court's registry, counsel for defendant is
not required to appear on this case. Plaintiff's oral motion for extension of time to file its
reply is granted. The reply is due 8/12/19. Intervenor's motion to seal [86] is granted in
part. Parties are instructed to follow Federal Rules of Civil Procedure if they need
discovery. Mailed notice(mjc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
